Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-19 (dated 10/19/2021) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US2019/033877 filed on 05/24/2019, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application 62/686,817 filed on 06/19/2018. However, note that the instant claims are only granted priority the priority date of 371 of PCT/US2019/033877 filed on 05/24/2019, as support for the limitation of claims 1-19  i.e., X211D/E/Q and X216Q is only found in  PCT/US2019/033877 filed on 05/24/2019.
Objections-Specification
	The disclosure is objected to because it contains a blank space. The specification contains a blank space “Application No.        “, on page 8, ¶ [0018] of the instant application. Appropriate correction is required. See MPEP § 608.01.
Claim Objections
I. Claim 6 is objected to, due to the following informality: Claim 6 recites the phrase “… an amino acid sequence of SEQ ID NO: 1”; as the use of the indefinite article “an” implies that there is more than one amino acid sequence of SEQ ID NO: 1 and thus makes it unclear; is this recitation encompass any subsequence within SEQ ID NO: 1?, as well as the full-length sequence SEQ ID NO: 1; as such, given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on polypeptides comprising any two/dipeptide sequences or any subsequence of SEQ ID NO: 1 and 6 is interpreted to encompass variants and mutants of the recited sequence(s) including fragments and subsequences of undefined and unlimited structures.
II. Claims 7 and 8 are objected to, due to the following informality:
MPEP 2173.05(s) provides the following guidance:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
  
Here, reference to and incorporation by reference of Example 2 (of the specification) in claims 7 and 8 is improper since the assays of Example 2 can be recited in claims 7 and 8 and the claims should be complete in themselves.
	Recitation of “and/or” in claims 7 and 8 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
Claim 7 recites the abbreviation “PI” that should be defined upon their first use in the claims.
Claim 8 recites the abbreviation “ADW” that should be defined upon its first use in the claim. Appropriate correction is required.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a subtilisin variant that includes at least one naturally-occurring subtilisin. This 
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101. See MPEP 2106(III), flow chart. Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.” MPEP 2106.04(c). “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.” MPEP 2106.04(c). “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit 
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” MPEP 2106.04(c)(I).
Here, the rejected claims are directed towards a composition of matter such that step 1 is yes. (also see the claim rejections under 35 U.S.C. 102(a)(1) and see 35 USC § 112(b) for claim interpretation). UniprotKB/TrEMBL, Accession No. S5VEF0, 2013, (see provided sequence alignment) discloses and provides evidence that a subtilisin naturally-produced by Bacillus gibsonii  and said naturally occurring reference polypeptide having 94.9% (95%) sequence identity to SEQ ID NO: 1 of the instant and having following amino acid residue substitution T37A and meets the features of claims 1-11 and 15.
 Since the natural product (i.e., variant subtilisin) recited in the claims is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that even if embodiments of the claims are directed towards polypeptides isolated or separated from the environment wherein the protease if found in situ in nature, such an isolated protein/enzyme is compared to is closest naturally occurring counterpart (e.g. a subtilisin as described in UniprotKB/TrEMBL, Accession No. S5VEF0, 2013) to determine UniprotKB/TrEMBL, Accession No. S5VEF0, 2013, results in a marked difference in structure, function, or other properties as compared to its counterpart, any composition having the subtilisin as described in UniprotKB/TrEMBL, Accession No. S5VEF0, 2013, as the composition’s only required component is a product of nature exception within the meaning of Step 2A, prong 1. See MPEP 2106.07(a)(I).  
Similarly, claims 9-11 recite additional components of composition, physical form as a granule (claim 10);  said composition further comprising acyl transferase, amylase … (claim 11). Additional enzymes such as acyl transferase, amylase …, as recited, include further naturally-occurring products that fall within the product of nature exception of Step 2A, prong 1. However, none of these additionally recited components are described as imparting a markedly-different characteristic to any of the naturally-occurring products recited relative to their naturally-occurring counterparts. That is, there is no evidence of record that combination of any naturally-occurring subtilisin with any generic acyl transferase, amylase …, naturally-occurring as recited in claims 9-11 changes the properties of any subtilisin (e.g. stability or enzymatic properties). There is no evidence to record that formulating a composition containing any subtilisin in the physical form of a granule etc., as recited in claim 10 changes the properties of the subtilisin as to result in a markedly different characteristic. There is no evidence of record that combination of any subtilisin with any generic acyl transferase, amylase … as recited in claim 11 results in any specific chemical change or other markedly different characteristic for either the subtilisin or generic acyl transferase, amylase … material.  
1-11 and 15, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2). “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).” MPEP 2106.04(d). The rejected claims are directed to a judicial exception for the reasons set forth above.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 3-4 are rejected under of  35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
 
In the present instance, claims 3-4 recite the broad recitation “… has at least 80%, 85%... sequence identity to SEQ ID NO: 1”, and the claim also recites “…99% or 100%” (claim 3) and “…99% or less than 100%” (claim 4) and  which is the narrower statement of the sequence identity range/limitation (range within range). It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests for the following sequence identities “… at least 85% … 95% or at least about 99% …” applicants’ consider writing additional new claims as dependent claims from claims 3-4. 
Furthermore, claims 3-4 are indefinite in the recitation of “…derived from a parent or reference polypeptide with …”. As written, one cannot determine if the term refers to ‘functions of several real variables’ of the claimed subtilisin amino acid sequence or ‘structural variables’ of claimed subtilisin amino acid sequence (unlimited structures or structurally undefined molecules or functionally variable molecules). The metes and bounds of the claims are unclear. For examination purposes, no patentable weight will be given to the term. It is not clear to the examiner as to what the phrase “…derived…” means in the context of the above claims, is this synonymous with “obtained from specific source or having specific structures? or does it include natural and man-made variants of unlimited/undefined structures thereof from any source? Furthermore, literally while the term “derived” means to “to isolate from or obtain from a source”, the above term could obtained from the specific source”, the term “…derived” does not further limit the recited “…derived from a parent or reference polypeptide with …”. Clarification and correction is required.

II. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 is indefinite in the recitation of “comprises an amino acid sequence of SEQ ID NO: 1” as the use of the indefinite article “an” implies that there is more than one amino acid sequence of SEQ ID NO: 1 and thus makes it unclear; is this recitation encompasses any subsequence within SEQ ID NO: 1, as well as the full sequence. It is suggested that “an” be replaced with “the”. Clarification and correction is required.
III. Regarding claims 7-8, claims 7-8 recites “wherein said (i) cleaning performance in detergent is measured in accordance with the cleaning performance in in detergent has crème brulee and/or egg stain cleaning PI ≥ 1.1 and ADW detergents assay of Example 2.”  Claim 9 as indicated recites “assay” in the singular.  Example 2 provides for several assays for cleaning performance done in several different ADW detergents (as described in Tables 1-2, ¶ [00175-00177] of the specification).  For example, cleaning performance in several detergents are described in Example 2 for egg yolk crème brulee stains, and compositions resulting in several assays described in Example 2. From the language of claims 7-8, it is unclear if an embodiment of claims 7-8, paragraph (i), requires cleaning performance to be improved in all of the assays in Example 2 or cleaning performance to be improved in only one of such assays. For these reasons, the ordinarily skilled artisan at the time of filing is unable to interpret the metes and bounds of the claims 7-8 so as to understand how to avoid infringement.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-19 are directed to a genus of variants of the polypeptide of SEQ ID NO: 1 having essentially any structure, or at least 80% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variants have protease activity, and detergent compositions comprising said genus of variants; claim 1 only recites certain amino acid residues of SEQ ID NO: 1 with no particular sequence identity to SEQ ID NO: 1, remainder of the molecule is undefined and claim 1 when given the broadest reasonable interpretation encompasses unlimited/undefined structures having any sequence identity to SEQ ID NO: 1 (also see claims objections and claims rejections 35 USC § 112(b) above for claims interpretation). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
 
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims. While the specification in the instant application discloses the structure of a limited 
The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated i.e., a genus of variants of the polypeptide of SEQ ID NO: 1 having essentially any structure, or at least 80% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variants have protease activity, and compositions comprising said genus of variants; claim 1 only recites certain amino acid residues of SEQ ID NO: 1 with no particular sequence identity to SEQ ID NO: 1, remainder of the molecule is undefined and claim 1 when given the broadest reasonable interpretation encompasses unlimited/undefined structures having any sequence identity to SEQ ID NO: 1 (also see claims objections and claims rejections 35 USC § 112(b) above for claims interpretation).  A polypeptide having 80% sequence identity with the polypeptide of  SEQ ID NO: 1 allows for any combination of 54 amino acid modifications within SEQ ID NO: 1 (54 = 0.2x269; SEQ ID NO: 1 has 269 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions. Thus, the total number of variants having 80% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid 54/(269-54)!/54!  (SEQ ID NO: 1 has 269 amino acids) or 2.6x10126 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of subtilisin variants recited in the claim, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 1, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of SEQ ID NO: 1 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired protease/subtilisin activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001) Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
Due to the fact that the specification only discloses a limited number of species of the genus of variants claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
Enablement
II. Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polypeptide of SEQ ID NO: 1 or a variant of the polypeptide of SEQ ID NO: 1 i.e., specific amino acid residue substitutions in the amino acid sequence of SEQ ID NO: 1 (see Table 3, pages 68-74 of specification) that has protease/subtilisin activity, a composition comprising the said variant subtilisin(s) and method of use, does not reasonably provide enablement for a genus of variants of the polypeptide of SEQ ID NO: 1 having any structure or at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 wherein said variants can have any function or protease/subtilisin activity, a composition comprising the said variant subtilisin(s) and method of use; claim 1 only recites certain amino acid residues of SEQ ID NO: 1 with no particular sequence identity to SEQ ID NO: 1, remainder of the molecule is undefined and claim 1 when given the broadest reasonable interpretation encompasses unlimited/undefined structures having any sequence identity to SEQ ID NO: 1 (also see claims objections and claims rejections 35 USC § 112(b) above for claims interpretation).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims. Claims 1-19 are so broad as to encompass: a genus of variants of the polypeptide of SEQ ID NO: 1 having any structure or at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 wherein said variants can have any function or protease/subtilisin activity, a composition comprising the said variant subtilisin(s) and method of use; claim 1 only recites certain amino acid residues of SEQ ID NO: 1 with no particular sequence identity to SEQ ID NO: 1, remainder of the molecule is undefined and claim 1 when given the broadest reasonable interpretation encompasses unlimited/undefined structures having any sequence identity to SEQ ID NO: 1 (also see claims objections and claims rejections 35 USC § 112(b) above for claims interpretation).  
The amount of direction or guidance presented and the existence of working examples. The specification discloses the amino acid sequence of a limited number of variants of the polypeptide of SEQ ID NO: having the desired protease/subtilisin activity.  However, the specification fails to provide any clue as to the structural elements required in any protein that has protease/subtilisin activity, including those structural features within SEQ ID NO: 1 that can be modified and those that should be present for a variant having the recited 80% sequence identity to display the desired protease activity. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.  The amino acid sequence of a polypeptide determines its structural and functional properties. While the art discloses a limited number of proteases/subtilisin(s), neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al.. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired protease/subtilisin activity. Furthermore, it was not routine in the art at the time of the invention to further characterize an infinite number of proteins to determine how they can be used. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and protease activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  
18 recites “A recombinant host cell…” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 18 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 18 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed 

Claim Rejections: 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I. Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Deng et al., (UniprotKB/TrEMBL, Accession No. S5VEF0, 2013).   
Claims 1-10 and 15 as interpreted are a genus of variants of the polypeptide of SEQ ID NO: 1 having essentially any structure, or at least 80% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variants have protease activity, and detergent compositions comprising said genus of variants; claim 1 only recites certain amino acid residues of SEQ ID NO: 1 with no particular sequence identity to SEQ ID NO: 1, remainder of the molecule is undefined and claim 1 when given the broadest reasonable interpretation encompasses unlimited/undefined structures having any sequence identity to SEQ ID NO: 1 (also see claims objections and claims rejections 35 USC § 112(b) above for claims interpretation). It is noted that limitations regarding a parent of the claimed variant are deemed  product-by-process limitations that are given little patentable weight in view of the fact that the patentability of a product is determined solely by the structural/functional characteristics of the product. It is also noted that any limitation regarding whether the variant is naturally-occurring or man-made is also deemed a 
Deng et al., (UniprotKB/TrEMBL, Accession No. S5VEF0, 2013; see provided sequence alignment) discloses and provides evidence that a subtilisin naturally-produced by Bacillus gibsonii and said naturally occurring reference polypeptide having 94.9% (95%) sequence identity to SEQ ID NO: 1 of the instant invention and having following amino acid residue substitution T37A, inherently possess all the claimed biochemical properties of the instant invention and  meets the features of claims 1-10 and 15.
  Therefore, the teachings of Deng et al., (UniprotKB/TrEMBL, Accession No. S5VEF0, 2013; see provided sequence alignment) anticipate the instant claims 1-10 and 15 as written/interpreted.
Examiner would like to apply similar lines of argument as per MPEP Chapter 2100-Patentability, that applicants’ discovery of an inherent property of previously disclosed prior art product does not make the applicants’ invention novel and hence the rejected claims are fully anticipated by the cited prior art. As per the MPEP 2131 [R-1], each and every element of rejected claims are found either expressly or inherently described in above cited prior art.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (, X7Fed. Cir. 1983).

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP  §  2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999) (“Because sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”)>; SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).


Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35  U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

II. Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kolkman et al. (US 10,533,165).
Claims 1-19 as interpreted are a genus of variants of the polypeptide of SEQ ID NO: 1 having essentially any structure, or at least 80% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variants have protease activity, and detergent compositions comprising said genus of variants; claim 1 only recites certain amino acid residues of SEQ ID NO: 1 with no particular sequence identity to SEQ ID NO: 1, remainder of the molecule is undefined and claim 1 when given the broadest reasonable interpretation encompasses unlimited/undefined structures having any sequence identity to SEQ ID NO: 1 (also see claims objections and claims rejections 35 USC § 112(b) above for claims interpretation).  
Kolkman et al. (US 10,533,165) disclose a subtilisin from Bacillus gibsonii and said reference polypeptide having 95.4% sequence identity to SEQ ID NO: 1 of the instant invention and having following amino acid residue substitution T37A (see provided sequence alignment), inherently possess all the claimed biochemical properties of the instant invention and  meets the features of claims 1-19. Regarding claims 7-19, Kolkman 
Therefore, the teachings of Kolkman et al. (US 10,533,165) anticipate the instant claims 1-19 as written. 

III. Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Minning et al., (US 7,507,569).
Minning et al., (US 7,507,569) disclose a subtilisin from Bacillus sp., and said reference polypeptide having 85.8% (89%) sequence identity to SEQ ID NO: 1 of the instant invention and having following amino acid residue substitution I21L (see provided sequence alignment), inherently possess all the claimed biochemical properties of the instant invention and  meets the features of claims 1-19. Regarding claims 7-19, Minning et al., (US 7,507,569) disclose compositions comprising said reference subtilisin including assays to determine the activity of said reference subtilisin; see Abstract; isolated polynucleotide sequence encoding said reference subtilisin, expression vectors, host cell 
Therefore, the teachings of Minning et al., (US 7,507,569) anticipate the instant claims 1-19 as written. 

IV. Claims 1-10, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Christianson et al., (US 5,340,735).
Christianson et al., (US 5,340,735) disclose a subtilisin from Bacillus sp., and said reference polypeptide having 81.1% sequence identity to SEQ ID NO: 1 of the instant invention and having following amino acid residue substitution I21L, Q114N, G128S and R135Q (see provided sequence alignment), inherently possess all the claimed biochemical properties of the instant invention and meets the features of claims 1-10, 12 and 15-19. Regarding claims 7-10, 12 and 15-19, Christianson et al., (US 5,340,735) disclose compositions comprising said reference subtilisin including assays to determine the activity of said reference subtilisin; see Abstract; isolated polynucleotide sequence encoding said reference subtilisin, expression vectors, host cell transformed with said expression vector comprising the encoding polynucleotide sequence (col. 1, lines 1-15; Fig. 2-3; Example 5); cleaning compositions comprising said subtilisin in the form of 
Therefore, the teachings of Christianson et al., (US 5,340,735) anticipate the instant claims 1-10, 12 and 15-19 as written/interpreted. 
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652